Dismissed and Opinion filed January 23, 2003








Dismissed and Opinion filed January 23, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00745-CV
____________
 
WALDINE SCHLUENZ ROSINSKI, Appellant
 
V.
 
THE ESTATE OF MARTINA BUELOW, Appellee
 

 
On Appeal from the 155th District Court
Austin County, Texas
Trial Court Cause No. 2001V-0081
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed May 21, 2002.  On August 22, 2002, this Court ordered the
parties to mediation.  On January 14,
2003, appellant filed a motion to dismiss the appeal because the case has been
settled as a result of mediation.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
 
Judgment rendered and Opinion
filed January 23, 2003.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.